Title: To James Madison from John Armstrong, 25 July 1814
From: Armstrong, John
To: Madison, James


        
          Sir:
          War Department, July 25th, 1814.
        
        I send herewith a letter, received by express, from Sackett’s Harbor. The information given, is important; and though without the authority of a name, knowing as I do, the hand-writing and the character of the writer, I have no hesitation in vouching for the entire credibility of the statement. I am, &c.,
        
          (Signed) John Armstrong.
        
      